


EXHIBIT 10.2
AMENDMENT


This Amendment is entered into effective April 1, 2013 (“Effective Date”)
between Ashford University, LLC ("Customer”) and Xerox Business Services, LLC,
formerly known as Affiliated Computer Services, Inc., (“Xerox”), and amends that
certain General Services Agreement entered into between the Parties as of
January 1, 2009, including any subsequent Task Orders, Exhibits/Schedules, or
amendments (collectively, “Agreement”). Any capitalized term not defined herein
shall have the meaning set forth in the Agreement. The Agreement is incorporated
herein by reference.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Customer and Xerox agree to amend the Agreement
as follows:


1.    Document Review


Document Review is added to the applicable Task Order(s). Xerox will use
reasonable efforts to complete Document Review within five (5) business days
from receipt of each individual document and to reasonably ensure such document
is accurate and complete in accordance with Title IV Federal Regulations for
determination of financial aid eligibility. The results of each individual
document review will be documented in Customer's system. Fees for Document
Review are as follows and commences at Tier 1:


Unit
Tier 1 Limit
Tier 1
Tier 2 Limit
Tier 2
Tier 3 Limit
Tier 3
Tier 4
 Document Review
           [***] 
 $ [***] 
        [***] 
 $ [***] 
        [***] 
 $ [***] 
 $ [***] 

 
“Document Review” is described as:
Prioritize student populations according to agreed upon student priorities.
Perform a review of each document received to determine if the document is
accurate and complete or if additional documentation is required based upon such
review.
Update Xerox and Customer's system(s), as applicable.
Monitor adherence to agreed upon Service Level Agreements (SLA).
Perform routine quality review of Xerox work product.
Continually monitor the processes to identify and implement applicable compliant
and efficient improvements.
Provide agreed upon reporting.


2.    ISIR Review Process


The Parties acknowledge the ISIR Review Process is materially changed for the
2013-2014 academic year and agree to the following fee change and Tier is set at
“Tier 1”:


Unit
Tier 1 Limit
Tier 1
Tier 2 Limit
Tier 2
Tier 3 Limit
Tier 3
Tier 4
 ISIR Review
             -[***]
 $ [***] 
        [***]
 $ [***] 
        [***]
 $ [***] 
 $ [***] 



“ISIR Review Process” is described as:
Prioritize student populations according to agreed upon student priorities.
Review ISIR record as applicable.
Perform Verification, C-code, Conflicting Information or Professional Judgment
resolution for those students providing the required information.
Update Xerox and Customer's system(s), as applicable.
Monitor adherence to agreed upon Service Level Agreements (SLA).
Perform routine quality review of Xerox work product.
Continually monitor the processes to identify and implement applicable compliant
and efficient improvements.
Provide agreed upon reporting.
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.




--------------------------------------------------------------------------------




3.    Other


Except as expressly amended herein, all terms and conditions of the Agreement
shall continue in full force and effect.


IN WITNESS WHEREOF, Customer and Xerox have each caused this Amendment to be
executed as of the Effective Date.




Ashford University, LLC
 
Xerox Business Services, LLC
 
 
 
 
 
By: /s/ Richard Pattenaude    
 
By: /s/ Meliss Hankin
 
Printed: Richard Pattenaude
 
Printed: Meliss Hankin
 
Title: President/CEO
 
Title: Managing Director    
 
Date:  4/30/13
 
Date:  4/30/13
 









